

115 HR 7135 IH: To direct the Secretary of the department in which the Coast Guard is operating to issue a certificate of documentation with a coastwise endorsement for the vessel Pacific Provider.
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V115th CONGRESS2d SessionH. R. 7135IN THE HOUSE OF REPRESENTATIVESNovember 14, 2018Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the department in which the Coast Guard is operating to issue a
			 certificate of documentation with a coastwise endorsement for the vessel
			 Pacific Provider.
	
		1.Certificate of documentation for vessel Pacific Provider
 (a)In generalNotwithstanding sections 12112 and 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel Pacific Provider (United States official number 597967).
 (b)Termination of effectiveness of certificateA certificate of documentation issued under subsection (a) shall expire on the date of the sale of the vessel or the entity that owns the vessel.
			